DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 12/30/20 is acknowledged and papers submitted have been placed in the records.

Claim Objections
Claims 1-4 and 12 are objected to because of the following informalities:  claims 1 and 12 each recites “… and a second subarea of the clearance is formed which opens into the cavity…” (emphasis added). This sounds awkward and should be reformulated for more clarity. The Examiner has assumed “… and a second subarea of the clearance is formed such that it opens into the cavity…”, but Applicants are free to adopt another formulation if they wish. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 2016/0244325, previously used).

Cheng et al. disclose a wafer system, comprising: a substrate 102 (figs. 20A-B) and a substrate cap 104, a cavity 1180 being formed using the substrate and the substrate cap, the substrate including a main extension plane (horizontal plane); and a microelectromechanical system 108 situated in the cavity; wherein the substrate cap includes a clearance 2320&2020&2010b (or 2320&2020&2010), a first clearance end of the clearance being formed on a first surface (top surface of 304) of the substrate cap that faces away from the cavity, a second clearance end (end of 2010b at cavity 1180) of the clearance being formed on a cavity-side second (lower) surface of the substrate cap, the first clearance end and the second clearance end being situated at a distance D1 (see annotated fig. 20B) from one another at least in a first (horizontal) direction, the first direction being parallel to the main extension plane, and the clearance being sealed (by seal 2020), wherein a first subarea (2320&2020) of the clearance is formed with an extension 2320 perpendicular to the main extension plane of the substrate, and a second subarea 2010 (or 2010b) of the clearance is formed .


    PNG
    media_image1.png
    1021
    1758
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 5-11 are allowed.
Claims 1-4 would be allowed assuming the objection to claim 1 is overcome.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899